United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 96-4288
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of Minnesota.
Adam William Gooder,                      *
                                          *     [PUBLISHED]
             Appellant.                   *
                                     ___________

                          Submitted: June 3, 1997
                              Filed: September 5, 1997
                                    ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit
      Judges.
                        ___________

PER CURIAM.

       Adam William Gooder appeals the 18-month sentence imposed by the district
court1 after he pleaded guilty to being an accessory after the fact to a bank robbery, in
violation of 18 U.S.C. § 3. Gooder contends the district court violated Federal Rule
of Criminal Procedure 32(c)(1) by considering disputed information in setting his
sentence at the high end of the Guidelines range.



      1
       The Honorable Paul A. Magnuson, Chief Judge, United States District Court for
the District of Minnesota.
        Contrary to Gooder's argument, we believe the district court sufficiently
indicated that it was not going to consider the controverted matters, and that the
seriousness of Gooder's undisputed offense conduct--driving the getaway vehicle--
justified a sentence at the top of the range for the accessory charge. See United States
v. Willis, 559 F.2d 443, 444 (5th Cir. 1977) (per curiam) (defendant was aider and
abettor where, after learning of robbery when codefendants ran out of bank and into his
car, he attempted to help them escape; aider and abettor is liable as principal). We note
that Gooder's sentence was within the range anticipated by the plea agreement.

      Accordingly, we affirm.



MORRIS SHEPPARD ARNOLD, Circuit Judge, dissents.


      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-